Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-25159 LION, Inc. (Exact name of small business issuer as specified in its charter) Washington 91-2094375 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2801 Hollycroft St., Gig Harbor, WA (Address of principal executive offices) (Zip code) Issuers telephone number 577-1440 N/A (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 8, 2007, there were 38,621,960 shares of the Companys common stock outstanding. Transitional Small Business disclosure Format (check one): Yes o No x LION, Inc.
